 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEAN MARC VAN DEN HUEVEL,                           No. 2:19-cv-0713 JAM-KJN PS
12                       Plaintiff,
13           v.                                          ORDER AND
14   PLACERVILLE SELF STORAGE,                           FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17           Plaintiff Jean Marc Van Den Huevel, who is proceeding without counsel in this action,

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.)

19   Plaintiff’s application in support of his request to proceed in forma pauperis makes the showing

20   required by 28 U.S.C. § 1915. Accordingly, the court grants plaintiff’s request to proceed in

21   forma pauperis.

22           The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. §
28   636(b)(1).
                                                    1
 1                                              Legal Standard

 2          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 3   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 4   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 5   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 6   490 U.S. at 327. To avoid dismissal for failure to state a claim, a complaint must contain more

 7   than “naked assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a

 8   cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

16   (2007), and construe the complaint in the light most favorable to the plaintiff, see Scheuer v.

17   Rhodes, 416 U.S. 232, 236 (1974).

18          Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

19   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

20   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma
21   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll v.

22   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); Franklin v. Murphy, 745 F.2d 1221, 1230 (9th Cir.

23   1984). Nevertheless, leave to amend need not be granted when further amendment would be

24   futile. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

25                                                 Analysis

26          A federal court has an independent duty to assess whether federal subject matter
27   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

28   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty
                                                       2
 1   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

 2   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

 3   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

 4   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original

 5   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising

 6   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of

 7   citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

 8          In his complaint, Plaintiff names Placerville Self-Storage, a private corporation (and two

 9   of its employees) as Defendants. (ECF No. 1) Though he asserts federal question jurisdiction, he

10   does not list any specific statutes, treatises or provisions of the U.S. Constitution at issue. (See

11   Id.). Instead, Plaintiff generally refers to alleged “civil rights” violations, but goes on to describe

12   a dispute that appears to concern a rental agreement for a storage space in El Dorado County, and

13   his eviction therefrom. (See Id. at p. 4). The Court can see no application of federal law to this

14   dispute, which appears to be a contract dispute between Plaintiff and the self-storage company.

15          Though Plaintiff states his claim as one raising a federal question, he also lists the amount

16   in controversy as $1,000,000—the second prong of diversity jurisdiction. (See Id. at p. 5).

17   However, there does not appear to be complete diversity between the parties, as both Plaintiff and

18   Placerville are at home in California. Thus, no basis for diversity jurisdiction exists.

19          Because subject matter jurisdiction is lacking, the claims against these Defendants must be

20   dismissed. However, such dismissal should be without prejudice, allowing plaintiff to pursue any
21   potential claims in state court.

22          Accordingly, IT IS HEREBY RECOMMENDED that:

23          1. Plaintiff’s motion to proceed in forma pauperis in this Court (ECF No. 2) be granted;

24          2. The action be DISMISSED WITHOUT PREJUDICE for lack of subject matter

25              jurisdiction; and

26          3. The Clerk of Court be directed to close this case.
27          In light of those recommendations, IT IS ALSO ORDERED that all pleading, discovery,

28   and motion practice in this action are STAYED pending resolution of the findings and
                                                        3
 1   recommendations. With the exception of objections to the findings and recommendations, and

 2   non-frivolous motions for emergency relief, the court will not entertain or respond to any motions

 3   or filings until the findings and recommendations are resolved.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 6   days after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 9   shall be served on all parties and filed with the court within fourteen (14) days after service of the

10   objections. The parties are advised that failure to file objections within the specified time may

11   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

12   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

13          IT IS SO ORDERED AND RECOMMENDED.

14   Dated: June 6, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
